DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a clutch arrangement in combination with the remainder of the structure set forth in claim 5, particularly "the clutch element carrier comprises a plurality of axial projections configured to receive the clutch element, the axial projections of which penetrate sufficiently deep into corresponding cutouts of the clutch element so as to achieve an axially displaceable centering of the clutch element relative to the clutch element carrier  such that the clutch element is not detachable from an operative area of the axial projections even under maximum axial displacement”.
The closest prior art previously relied upon does not disclose or render obvious the above recited feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659